The question is one of legislative intent, and I am unable to bring my mind to the conviction that the lawmaking body intended this statute to be given effect when during the period of nonsupport the husband was confined in an asylum as a person of unsound mind, or for that matter confined in a penitentiary as a felon.
In Barrington v. Barrington, 206 Ala. 192, 89 So. 512, 17 A.L.R. 789, was the observation that this period of separation is sufficiently long for the wife's reflection upon the matter of final separation. But there is to be considered also the opportunity on the part of the husband to seek reconciliation, which, as pointed out in Camire v. Camire, 43 R.I. 489,113 A. 748, is an additional reason for construing such statutes as contemplating a normal condition of the husband during this period of time.
From a practical standpoint, as readily appears, the construction here given the statute materially alters the grounds of divorce for insanity as well as imprisonment in the penitentiary. I cannot believe such was the legislative intent.
The cases construing statutes of a similar character are uniformly opposed. They are found cited in the note to Sitterson v. Sitterson, 51 A.L.R. 760, to which may be added Messick v. Messick, 177 Ky. 337, 197 S.W. 792, L.R.A. 1918A, 1184, and further elaboration here is unnecessary.
I therefore respectfully dissent.